Citation Nr: 1823927	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  07-37 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine. 

2.  Entitlement to service connection for loss of memory.

3.  Entitlement to service connection for liver disease, to include as secondary to service-connected disability. 

4.  Entitlement to service connection for right upper extremity radiculopathy as secondary to degenerative disc disease of the lumbosacral spine. 

5.  Entitlement to a rating higher than 20 percent for degenerative disc disease, L5-S1, with paravertebral lumbar myositis.

6.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.


7.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to March 1994. 

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions in November 2006, November 2007, September 2008, and June 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in August 2012.  The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder, variously diagnosed as depressive disorder and bipolar disorder, has been aggravated by his service-connected degenerative disc disease of the lumbosacral spine.




2.  Memory loss is a symptom of the Veteran's psychiatric disability and not a separate and distinct disability that can be service-connected.

3.  The Veteran's liver disease was not caused or aggravated by medications taken for any service-connected disability and is not related to service in any other way.

4.  Right upper extremity radiculopathy is not caused or aggravated by the Veteran's service-connected degenerative disc disease of the lumbosacral spine and is not related to service in any other way.

5.  Even considering the Veteran's pain and functional impairment, his lumbosacral spine disability has more closely approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees than flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

6.  Prior to November 20, 2015, the Veteran's radiculopathy approximated, at most, mild incomplete paralysis of the sciatic nerve.  

7.  Beginning November 20, 2015, the Veteran's right lower extremity radiculopathy has approximated moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, variously diagnosed as depressive disorder and bipolar disorder, on the basis of secondary aggravation, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for service connection for loss of memory have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 4.14, 4.130 (2017).

3.  The criteria for service connection for liver disease, to include as secondary to service-connected disability, have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for service connection for right upper extremity radiculopathy as secondary to degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  The criteria for a rating in excess of 20 percent for degenerative disc disease, L5-S1, with paravertebral lumbar myositis percent, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

6.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy prior to November 20, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).

7.  The criteria for a rating in excess of 20 percent, but no greater, for right lower extremity radiculopathy beginning November 20, 2015, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).




I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  A psychiatric disorder, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine

As reflected in his September 2006 claim and November 2006 notice of disagreement, the Veteran's central assertion is that he has a psychiatric disorder, manifested by depressive disorder, stress and anxiety, secondary to his service-connected back disability.  


VA and medical records reflect that in July 2006 he sought treatment for reports of progressive sadness over the years in reaction to chronic back pain with additional work and family stressors.  He has been subsequently treated for mental health problems, and his psychiatric condition has been variously diagnosed as both depressive disorder and bipolar disorder.  

A January 2011 examination report from Dr. L.F. contains the opinion that the Veteran's service-connected musculoskeletal conditions resulted in aggravation of his depression and bipolar disorder.  

In its August 2012 remand, the Board requested a VA opinion specifically to address the theory of secondary service connection on the basis of aggravation.  In response, a VA examiner in November 2015 provided the opinion that the Veteran's psychiatric disorder was not caused by the Veteran's service-connected disability, with only the explanation that "[t]here is not a correlation between Bipolar disorder and Degenerative Disc Disease of lumbosacral spine."  When specifically asked to address the question of aggravation, in a January 2016 addendum, the examiner stated that it was less likely than not "that the Bipolar Disorder is aggravated by the service-connected degenerative disc disease of lumbosacral spine."  The examiner provided no rationale or explanation for the opinion.  

Given the above, the Board finds the evidence on whether the Veteran's psychiatric disorder, variously diagnosed as depressive disorder and bipolar disorder, has been aggravated by his service-connected degenerative disc disease of the lumbosacral spine to be at least in relative equipoise.  While the favorable medical evidence lacks a rationale, the evidence procured from VA, which is not favorable, similarly lacks a rationale.  The Board remanded the matter for the purpose of obtaining an adequate medical opinion, but the medical opinion returned failed to give any better explanation.  The Board finds that under the circumstances of this case, it would be futile to make further attempts to obtain an adequate opinion. Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that such psychiatric disorder has been aggravated by his service-connected disability.  Accordingly, service connection for a psychiatric disorder, variously diagnosed as depressive disorder and bipolar disorder, must be granted on the basis of secondary aggravation.

B.  Loss of memory

Pursuant to the Board's August 2012 remand instruction, in January 2016, a VA mental health examiner addressed the etiology of the Veteran's asserted memory loss problems and determined that is likely that his mild memory loss is due to poor attention and concentration associated with his diagnosed bipolar disorder.  There is no medical opinion or other such competent evidence that contradicts this opinion.

The weight of the evidence therefore reflects that memory loss is a symptom of the Veteran's bipolar disorder, which is being granted service connection on the basis of secondary aggravation.  It will thus be considered by the AOJ in assigning a rating for such psychiatric disability.   See 38 C.F.R. § 4.130; see also 38 C.F.R. § 4.14.  However, as such memory loss has not been shown to be a separate and distinct disability from the Veteran's service-connected psychiatric disorder, service connection for such disability on a separate basis is not warranted.  Accordingly, service connection for loss of memory must be denied.

C. Liver disease, to include as secondary to service-connected disability

The record does not reflect, and the Veteran has not asserted, that liver disease or any liver problems began in service.   The record reflects that the Veteran was first diagnosed with fatty liver on sonogram in November 2003.  Rather, as reflected in his September 2006 and November 2006 notice of disagreement, the Veteran asserts that his liver disease is secondary to medications taken for his service-connected lumbar spine and radiculopathy disability.  

For the reasons set forth below, service connection for liver disease must be denied.

The only competent and probative medical opinion addressing the question of whether the Veteran's liver disease was caused or aggravated by the medications taken for such service-connected disability, is VA medical opinions dated  in May 2007 and November 2015.  In May 2007, a VA examiner opined that the Veteran currently had fatty infiltration of the liver that was not related to medications taken for his service-connected degenerative disc disease with left radiculopathy.  The examiner explained that fatty liver infiltration was not, per the pertinent medical literature, an adverse effect from his medications and that his liver condition was most likely due to obesity.  In November 2015, a VA examiner opined that the Veteran's liver disease (fatty liver) was less likely than  not aggravated beyond its natural progression by his service-connected medications for degenerative disc disease of lumbosacral spine, reiterating that the most likely cause of the Veteran's fatty liver was obesity.  The examiner, after reviewing the record, did not find evidence showing that such liver condition was caused or aggravated by service-connected medications for degenerative disc disease of lumbosacral spine, and such condition was usually not caused by the medications the Veteran used based on the available medical knowledge.

The Board finds these opinions - the only competent ones of record addressing the question of whether the Veteran's liver disease was caused or aggravated by the medications taken for his service-connected disability - to be highly probative in this case.  There is no competent or credible lay or medical evidence weighing against this medical evidence so as to put the evidence of record into relative equipoise.  

Therefore, a preponderance of the evidence is against a finding that the Veteran's liver disease was caused or aggravated by medications taken for any service-connected disability or is related to service in any other way.  Accordingly, service connection for liver disease, to include as secondary to service-connected disability, must be denied.

D.  Right upper extremity radiculopathy as secondary to 
degenerative disc disease of the lumbosacral spine

As reflected in his August 2007 claim, the Veteran asserts that he has numbness, tingling and radiating pain in right upper extremity.  As reflected in his December 2007 notice of disagreement, he claims that such condition is secondary to his service-connected degenerative disc disease, L5-S1, with paravertebral lumbar myositis.  

Service treatment records do not reflect any complaints or findings related to neurological problems of the right upper extremity.

Private June 2007 and June 2009 electromyography (EMG)/nerve conduction study (NCS) revealed mild right median motor neuropathy (demyelinating); right ulnar motor elbow to wrist neuropathy (demyelinating); and evidence of proximal nerve-root compromise radiculopathy at the right C5 and right C6 levels.  

On September 2007 VA examination, the examiner stated that the Veteran's right upper extremity symptoms were anatomically and pathophysiology not related to or interconnected with his lumbar discogenic disease or lumbar myositis.  

In this case, the weight of the evidence, as shown above, reflects that, while neurological symptoms of the right upper extremity have been shown to be related to the cervical spine, they have not been shown to be related to the Veteran's lumbosacral spine or to service generally; indeed, there is no competent evidence linking any right upper extremity neurological problem to the lumbosacral spine.  Therefore, a preponderance of the evidence is against a finding that right upper extremity radiculopathy is caused or aggravated by the Veteran's service-connected degenerative disc disease of the lumbosacral spine or is related to service in any other way.  Accordingly, service connection for right upper extremity radiculopathy must be denied.

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's degenerative disc disease, L5-S1, with paravertebral lumbar myositis, is currently rated under Diagnostic Code (DC) 5243, and is thus rated under the criteria for intervertebral disc syndrome.  His disability is therefore rated according to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

The Veteran's right lower extremity radiculopathy is rated under DC 8520.  DC 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent and that moderate incomplete paralysis is rated as 20 percent.  Moderately severe incomplete paralysis is rated as 40 percent, and severe incomplete paralysis with marked muscular atrophy is rated 60 percent.  Complete paralysis is rated as 80 percent, and is manifested by the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened and (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Under the provisions of 38 C.F.R. § 4.124a , the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Veteran filed a claimed for increased ratings for his back and radiculopathy disabilities in August 2007.  On September 2007 VA examination, motor strength was normal and sensation decreased in the right lower extremity, with no muscle atrophy present.  There was no antalgic gait, limp, or postural abnormalities, and there were paravertebral muscle spasms, but not enough to result in abnormal gain, or spinal contour.  

On October 2009 and June 2012 VA examinations, the Veteran reported no incapacitating episodes of spine disease, but using a cane and a brace and being able to walk only one-quarter mile.  He also reported flare-ups during which he had difficulty with all activity.  On range of motion testing, flexion was to 60 and 50 degrees, respectively, with painful motion beginning at 50 degrees, and flexion remaining to 50 degrees on repetitive testing, in June 2012.  Muscle strength and reflex testing was normal in the right lower extremity, with decreased sensation in the lower leg, ankle, foot and toes.  Straight leg raise was negative.  Functional effects were noted to include decreased mobility and problems with lifting, carrying, prolonged standing, walking, or climbing stairs, repetitive bending, and pushing and pulling.  In October 2009, it was noted that, at present, there was no evidence of neurologic deficit except the sensory examination which had no dermatomic pattern and the objective signs of the sin of the legs were normal.  In June 2012, there was noted to be mild pain and numbness of the right lower extremity, and radiculopathy of mild severity.  

On November 20, 2015, VA examination, the Veteran complained of constant pain in the back and numbness of the right lower extremity.  He did not report flare-ups at the time.  On range of motion testing, forward flexion was to 70 degrees, with no additional loss after repetition.  There was no guarding or muscle spasm, but there was evidence of pain with weight-bearing.  Muscle strength testing of the lower extremities was full with no atrophy, and reflex and sensory examination was normal, with straight leg raise negative.  The Veteran was noted to have moderate numbness of right lower extremity, but no other signs or symptoms of radiculopathy, and the level of severity of right lower extremity radiculopathy was noted to be moderate.  There was noted to be no incapacitating episodes in the past 12 months.  It was noted that the Veteran did not use any assistive devices for normal locomotion. 

In this case, a rating in excess of 20 percent for degenerative disc disease is not warranted. 

The Veteran's lumbosacral spine disability was shown to be manifested during the claims period by pain with functional impairment in regular use of the back such as decreased mobility and problems with lifting, carrying, prolonged standing, walking, climbing stairs, and repetitive bending, pushing, and pulling.  In October 2009, he reported using a cane and a brace, being able to walk only one-quarter mile, and weekly flare-ups during which he had difficulty with all activity; but on November 20, 2015, he did not report flare-ups and it was noted that the Veteran did not use any assistive devices for normal locomotion.  Range of motion was limited, at most, to 50 degrees of flexion with painful motion beginning at 50 degrees, even considering loss after repetitive use.

Even considering the Veteran's pain and functional impairment, his lumbosacral spine disability has more closely approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees than flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The symptoms, manifestations, and functional impairment noted above, including the noted limitations in normal movement or use of the back, given the Veteran's measured functional impairment on examination, are reasonably contemplated by the 20 percent rating criteria under DC 5243; this rating contemplates disability of the level of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  They do not approximate disability of the level of flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

Regarding the Veteran's right lower extremity radiculopathy, a rating in excess of 10 percent is not warranted prior to November 20, 2015, and a rating of 20 percent is warranted beginning that date.

Prior to November 20, 2015, the Veteran's radiculopathy approximated, at most, mild incomplete paralysis of the sciatic nerve.  On September 2007 VA examination, motor strength and sensation was normal and sensation decreased in the right lower extremity, with no muscle atrophy present.  The only symptoms during this period were mild pain and mildly decreased sensation of the right lower extremity, with strength and reflexes normal and straight leg raise negative in June 2012.  Moreover, on October 2009 examination, there was no evidence of neurologic deficit except the sensory examination which had no dermatomic pattern and the objective signs of the skin of the legs were normal; on June 2012 examination while pain, numbness, and radiculopathy of the right lower extremity were noted, they were specifically noted to be of mild severity.  

Beginning on November 20, 2015, VA examination, while, muscle strength and reflexes of the lower extremities were full with no atrophy, the Veteran was noted to have moderate numbness of right lower extremity, and the level of severity of right lower extremity radiculopathy was noted to be moderate.  Given this assessment, and resolving reasonable doubt in the Veteran's favor, the Board finds that his right lower extremity radiculopathy, as of this date, has approximated moderate incomplete paralysis of the sciatic nerve.  However, again, muscle strength and reflexes were full, and there were no other signs or symptoms of radiculopathy other than moderate numbness.  Thus, the Veteran's right lower extremity radiculopathy has not approximated moderately severe incomplete paralysis, or worse, of the sciatic nerve, and a rating in excess of 20 percent has not been warranted for such disability at any time.


ORDER

Service connection for a psychiatric disorder, variously diagnosed as depressive disorder and bipolar disorder, on the basis of secondary aggravation, is granted. 

Service connection for liver disease, to include as secondary to service-connected disability, is denied.

Service connection for right upper extremity radiculopathy as secondary to degenerative disc disease of the lumbosacral spine is denied.

Service connection for loss of memory is denied.

A rating higher than 20 percent for degenerative disc disease, L5-S1, with paravertebral lumbar myositis, is denied.

An initial rating higher than 10 percent for right lower extremity radiculopathy prior to November 20, 2015, is denied.

A rating of 20 percent, but no greater, for right lower extremity radiculopathy beginning November 20, 2015, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Veteran's claim for a TDIU must be remanded, given the Board's decision granting of service connection for a psychiatric disorder, variously diagnosed as depressive disorder and bipolar disorder, on the basis of secondary aggravation.  See 38 C.F.R. § 4.16.  In this regard, the Board notes such evidence of record as:  Social Security Administration disability records indicating that the Veteran had been a mail carrier from 1994 to March 2011, and the award of disability compensation with a primary diagnosis of "disorders of the back" and "affective disorders" beginning in March 2011; an October 2011 United States Office of Personnel Management letter indicating that the Veteran was found to have been disabled for his potion as a city carrier marshal due to psychiatric disorders, degenerative disc disease, and bilateral lower extremity radiculopathy; and a July 2012 statement from the Veteran's former employer indicating that he had been a city carrier for the post office, had last worked in February 2011, and was eligible to receive benefits from the office of personnel disability retirement.  

Accordingly, the case is REMANDED for the following action:

After any necessary development, readjudicate the TDIU issue remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




						[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


